Citation Nr: 0526860	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-19 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service connected bilateral hearing loss.

2.  Entitlement to separate compensable evaluations for the 
service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).

The issue of entitlement to separate compensable evaluations 
for tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation conducted in March 2002, the 
veteran had Level II hearing loss of the right ear.    

3.  On VA audiology evaluation conducted in March 2002, the 
veteran had Level III hearing loss of the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the authorized VA audiological evaluation in March 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
75
90
LEFT
20
15
20
75
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
The diagnoses included bilateral sensorineural hearing loss. 

The veteran's claim for a higher rating for hearing loss 
arose following the assignment of initial disability rating.  
On an original claim, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves ratings assigned in connection with the 
original grant of service connection for hearing loss, the 
Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The regulations provide that hearing tests will be 
conducted without hearing aids.  They address exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.). 

During the pendency of this appeal, a VA audiological 
evaluation was obtained.  Based on the March 2002 VA 
audiometric examination findings, the scores compute to a 
Level II hearing loss in the right ear and a Level III 
hearing loss in the left ear which, in combination, warrants 
a noncompensable schedular evaluation for the degree of 
hearing impairment demonstrated.  Moreover, at no time during 
this appeal has the medical evidence supported the assignment 
of a compensable evaluation; therefore, there is no basis for 
the assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his hearing loss.  Moreover, while 
symptoms bother the veteran, there is no evidence that 
hearing loss precludes the veteran from being employed or 
that he has lost significant time from work due to this 
disability.  

In short, there is nothing in the record to suggest that the 
veteran's service connected hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned evaluation.  Thus, extraschedular 
consideration is not warranted in this case. 




VCAA

With regard to the issue of entitlement to an initial 
compensable rating for the service connected bilateral 
hearing loss, the Board notes that on December 22, 2003, VA's 
Office of General Counsel issued a precedential opinion which 
held that if, in response to a notice of its decision on a 
claim for which VA has already given section 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
bilateral hearing loss following the issuance of the April 
2002 rating decision that granted entitlement to service 
connection for bilateral hearing loss.  The claim for a 
higher initial rating is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see September 2001 RO letter), 
the holding in VAOPGCPREC 8-2003 applies in this case and 
VCAA notice requirements are not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran has not 
requested a hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA audio examination was 
conducted in March 2002.  The Board finds that the evidence 
of record is adequate to fully and fairly evaluate the 
veteran's appeal under 38 C.F.R. § 3.159 without affording 
the veteran another examination.  As another examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial compensable rating for the service 
connected bilateral hearing loss is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
separate compensable evaluations for his service connected 
tinnitus.

By rating decision in April 2002, entitlement to service 
connection for tinnitus was granted and a 10 percent 
evaluation was assigned from August 2001.  A timely notice of 
disagreement was received in February 2003 with regard to the 
issue of whether separate compensable ratings should be 
assigned for tinnitus of each ear.  See 38 C.F.R. § 20.201 
(2004).  The RO, therefore, must provide the veteran with a 
statement of the case dealing with the additional issue of 
entitlement to separate compensable ratings for tinnitus.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  (When an NOD 
is filed, the Board should remand, rather than refer the 
issue to the RO for the issuance of a statement of the case.)

Accordingly, the case is REMANDED for the following action:

With regard to the April 2002 rating 
decision, the veteran should be provided 
with a statement of the case concerning 
the issue of whether separate 10 percent 
ratings are warranted for tinnitus which 
conforms with the requirements of 38 
U.S.C.A. § 7105(d) (1).  In particular, 
the statement of the case should provide 
the veteran with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case, and they should be 
advised that a timely substantive appeal 
must be submitted if he elects to have 
the Board consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


